Citation Nr: 1823107	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II.  The issue of a TDIU was raised by the record.

In January 2015, the Veteran testified at a Board videoconference hearing; a transcript of that hearing is of record.  In October 2017, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the January 2015 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The Veteran notified the Board that he did not want another hearing.  See December 6, 2017, hearing related document.  Thus, the Board will proceed with the appeal as to the above-referenced issues.

In April 2015, the Board remanded these matters to the RO for additional development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is denying an increased rating for diabetes mellitus, type II, and entitlement to a TDIU.




FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, did not require the regulation of activities, and did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year, or twice a month visits to a diabetic care provider.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



Increased Rating: Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, is currently rated at 20 percent disabling.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity, and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pursuant to Diagnostic Code (DC) 7913, diabetes mellitus is evaluated as follows: 20 percent is assigned when requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet; 40 percent is assigned when requiring insulin, restricted diet, and regulation of activities; 60 percent is assigned when requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and 100 percent is assigned when requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.  "Successive" rating criteria means the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

The Veteran's disability is monitored at a VA Outpatient Clinic.  The Veteran is prescribed both insulin and pills to control his diabetes.  See VA treatment records.  He is on a low carbohydrate (restricted) diet.  Id.  The question that remains is whether the Veteran's activities are regulated.  The Veteran asserts that the statutory prohibition under 49 C.F.R. § 391.41b)(3) against persons with diabetes mellitus who require insulin for control driving a commercial motor vehicle qualifies as regulation of activities.  The Board finds that it does not.

The Veteran testified that he began using insulin to control his diabetes around 2007 and lost his job as a result.  VA treatment records corroborate that the Veteran began insulin injections in January 2007.  See Medical Treatment Record dated June 30, 2007, p. 8.  The Veteran's TDIU application states he left his commercial driving job in September 2005, roughly a year before he began insulin injections.

A June 2008 statement from a VA doctor states the Veteran maintained insulin, oral medications and regulated diet as treatment for his diabetes.  VA treatment records are silent with regard to regulation of activities.  March 2011 and November 2016 VA examinations note the Veteran had no episodes of hypoglycemic reactions or ketoacidosis in the past 12 months.  Regulation of activities was not required as part of medical management.

Based on the foregoing evidence, the Board finds that the Veteran's diabetes mellitus most nearly approximates a 20 percent disability rating.  The criteria for the higher 40 percent rating have not been met.  The criteria for a 40 percent rating under DC 7913 are conjunctive not disjunctive, i.e., there must be insulin dependence and restricted diet and regulation of activities. 

"Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  The record does not support and the Veteran does not contend that medical professionals regulated his activities.  The record is clear that the Veteran began insulin in 2007.  Medical records indicate and the Veteran testified that he exercises regularly and had being encouraged by medical providers to do so.  The record simply does not indicate that medical professionals regulated his activities.  The Veteran was encouraged to exercise and seemingly does so.

As noted, the Board has considered the Veteran's lay statements regarding regulation of his activities during this time period.  The Veteran is competent to state the type of treatment he receives for diabetes, but the treatment records do not support a finding of a prescribed "regulation of activities" as defined by DC 7913.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the weight of the evidence establishes that the Veteran has not been advised by a medical professional to avoid strenuous occupational and recreational activities due to his diabetes.  In this regard, the Board is confined to evaluating the Veteran's diabetes pursuant to the rating criteria.

Additionally, the record does not reflect that the Veteran meets the criteria for a rating in excess of 40 percent, as the ratings for 60 and 100 percent continue to require regulation of activities, in addition to more advanced symptoms. 

The Board finds that the increased rating claim must be denied.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus required regulation of activities at any time during the period on appeal.  Moreover, the regulation of strenuous occupational and recreational activities is included in the rating criteria.  The Board finds that the schedular evaluation assigned for the Veteran's service-connected diabetes mellitus, type II, is adequate in this case.  In reaching that conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Extraschedular Consideration: TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).  

Service connection was established for: diabetes mellitus evaluated as 20 percent disabling; peripheral neuropathy of both lower extremities, each evaluated as 20 percent disabling; ischemic heart disease evaluated as 10 percent disabling; and tinnitus evaluated as 10 percent disabling.  The Veteran's service-connected disabilities combined to a total 60 percent evaluation as of June 11, 2014.  Prior to that time, the combined rating was lower.  As such, the Board finds that the Veteran does not meet the schedular criteria for a TDIU at any time during the entire appellate period.

While the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service (Director) for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The Board finds that the Veteran is not unemployable, and, thus, referral to the Director is not warranted.

For the reasons discussed below, the Board finds that the evidence does not warrant referral to the Director of the Compensation and Pension Service for consideration of a TDIU on an extraschedular basis.

The Veteran drove commercial vehicles for 35 years.  Throughout the pendency of the appeal, the Veteran has reported that he is unable to drive commercial vehicles due to his insulin-dependent, service connected diabetes mellitus.  The record reflects that the Veteran currently works part-time on a "fill-in" basis as a security guard.  Lay and medical evidence of record fails to establish that he is precluded from employment due to service-connected disabilities.  Evidence on record indicates that the Veteran is precluded from driving commercial vehicles due to his service-connected disability.  However, the record does not demonstrate that the Veteran is precluded from performing all forms of employment.

Medical records, lay statements, and employment verification all document that the Veteran is not precluded from all employment.  The Veteran reported work as a security guard and provided documentation of the same.  VA examinations for peripheral neuropathy, ischemic heart disease, and diabetes mellitus, type II, indicated that these conditions do not impact the Veteran's ability to work.  Specifically, the November 2016 VA examiner noted that, though diabetes disqualified the Veteran from a commercial driver's licensure, diabetes does not disqualify the Veteran from physical or sedentary employment of any other nature.

The Board finds that the Veteran is competent to state that he is unable to work as this is a firsthand event.  However, this statement has limited credibility.  In weighing credibility, VA may consider bias, self-interest, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has neither claimed nor submitted any medical evidence to support an assertion that a service-connected disability prevents him from substantially gainful employment.  Such a statement would be outweighed by the medical evidence discussed above.   Instead, the Veteran asserts that he is entitled to a TDIU due to a statutory regulation which prevents him from doing one particular job.  This restriction does not make the Veteran unemployable for purposes of 38 C.F.R. § 4.16.

In denying the Veteran's TDIU claim, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. 
§ 4.16(b).  The Board concludes that the evidence supporting an award of a TDIU rating on the basis that the Veteran could not drive commercial vehicles due to his service-connected diabetes mellitus, type II,  is outweighed by all of the negative evidence of record discussed above and the requirements of 38 C.F.R. § 4.16. 

In sum, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities in order to warrant TDIU on an extraschedular basis.  As such, the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt rule does not apply.  Therefore, referral to the Director of the Compensation and Pension Service for 


consideration of a TDIU on an extraschedular basis is not warranted.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, is denied.

A TDIU is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


